DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending in this Office correspondence.

This application is a continuation of U.S. Non-Provisional patent application Ser. No. 15/144,606 filed on May 2, 2016, now U.S. Patent 10,628,390 which claims priority from U.S. Provisional Patent Application No. 62/155,399, filed Apr. 30, 2015.

Regarding claim 1, claim 1 recites a system comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting “a simultaneous file upload and source file data value modification system, comprising in combination: a file upload facility at the at least one server operable to receive a transfer, via a communication network, of one or more modified source data file values of a source data file, simultaneous with the transfer of the source data file; a write operation writing one or more modified source data file values to the source data file; and a caching operation providing temporary storage of one or more modified source data file values; a verification operation verifying validity of modified values; and a permission operation at least partially controlling whether one or more of the matches or non-matches are modifiable; and a data transformation file” – is not directed to any judicial exception, including a nature of law, a natural phenomenon 
Therefore, claim 1 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Craig Macy on August 13, 2021.
The application has been amended as follows: 
Please find below pending only claim 1. The status of the claim are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1.	A simultaneous file upload and source file data value modification system, comprising in combination: 
A. a computing system including at least one server comprising: (i) at least one processor, (ii) at least one computer memory, and (iii) and at least one network interface; 
B. a file upload facility at the at least one server operable to receive a transfer, via a communication network, of one or more modified source data file values of a source data file, simultaneous with the transfer of the source data file;
C. a data processing and transformation engine comprising:   

(ii) a second matching operation identifying one or more non-matches from the group consisting of source data file elements and source data file attributes; 
(iii) an application operation applying a default value to the non-match; 
(vi) a write operation writing one or more modified source data file values to the source data file; and 
(v) a caching operation providing temporary storage of one or more modified source data file values; 
D. a validating facility comprising: 
(i) a verification operation verifying validity of modified values; and 
(ii) a permission operation at least partially controlling whether one or more of the matches or non-matches are modifiable; and
E. a data transformation file comprising one or more data processing definitions, the data processing definition comprising a description of one or more transformation actions 
(i) modifiable attributes of the source data file; 
ii) modifiable elements of the source data file; 
(iii) permitted attribute value changes; 
(iv) permitted element value changes; 
(v) interrelations between source data file attributes; 
(vi) interrelations between source data file elements; 
(vii) a minimum range value for an attribute; 

(ix) a maximum range value for an attribute; and 
(x) a maximum range value for an element.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
After a thorough search, examination, and in light of the prior art made of record, claim 1 is allowed. 
During a telephonic interview with applicant’s representative, Craig Macy on August 13, 2021, the examiner stated that claim 1 needs a minor clarify issues. 
The proposed claim amendment was to correct several issues related to grammar check including punctuation and correctness of claim limitations as shown above in the examiner’s amendment. 
The closest prior arts of record consist of the combination of Leung (U.S. Patent 8,296,312), which discloses receiving a query for an attribute, where the attribute is organized in a hierarchical structure of the file system and stored within a data structure where the hierarchical structure is maintained. The attribute is searched within the data structure based on the query by following the hierarchical structure of the file system. The searching for the attribute comprises translating the query into a signature. 
Chu (U.S. Patent 8,471,925), which generate a file having a grouping attribute for a captured image and changing the grouping attribute of the file during a group edit of a selected file. The digital signal processing unit designates the grouping attribute to one of characters of a file name based on a design rule for camera file system (DCF) 
Solin (U.S. Patent 8,589,343), which discloses processing unit that parses an input attribute from the input data stream, where the input attribute comprises an input identifier and an associated input value and performs an event when the input attribute matches with the input identifier designated as a monitored attribute identifier of another file.
Hosur (USPGPUB 20100185775), which involves accessing a set of source files associated with requested media content, where the files comprise the content in multiple source formats. A set of target files comprising media content in a target format and an auxiliary file are generated simultaneously based on the source files. Content record of the auxiliary file is associated with a portion of the content in the target files. The requested content is transmitted from the target files to a client e.g. computer, as a seamless media transmission by reading the records in the auxiliary file.

The combination of the above-mentioned prior arts does not explicitly teach “a simultaneous file upload and source file data value modification system, comprising in combination: a file upload facility at the at least one server operable to receive a transfer, via a communication network, of one or more modified source data file values of a source data file, simultaneous with the transfer of the source data file; a write operation writing one or more modified source data file values to the source data file; and a caching operation providing temporary storage of one or more modified source 
Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claim is allowable as the evidence at hand does not anticipate the claim and does not render obvious any further modification of the references to a person of ordinary skill in the art.

	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 14, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162